DISSENTING OPINION.
After considering the record in the instant case I cannot agree with the decision rendered by the court herein.
It is found by the Industrial Board, and proven by undisputed evidence that the accident from which the injury resulted, occurred on April 14, 1931, and that by reason of the accident a foreign substance was embedded in the left eye of the employee, which substance was on that day removed by a physician in the service of the employer. The record further discloses that no application for adjustment of any claim for compensation was filed with the Industrial Board until July 30, 1935, more than four years thereafter. *Page 166 
Section 24 of our Workmen's Compensation Law (Acts 1929, p. 537) provides as follows:
"The right to compensation under this act shall be forever barred unless within two years after the injury, or if death results therefrom, within two years after such death, a claim for compensation thereunder shall be filed with the industrial board."
No other sections of the act except sections 45 and 48 in any way relate to the period of time within which an application for compensation must be filed. Section 48 provides that "no limitation of time provided in this act shall run against any person who is mentally incompetent or a minor, so long as he has no guardian or trustee." There is no contention made, nor is there any evidence in the instant case to show that this section is applicable. Section 45 applies only to cases where the jurisdiction of the Industrial Board has previously been invoked and an application filed on account of a change in conditions since the making of an award on a prior application therefor. I find no authority in our Workmen's Compensation Act, either express or implied, which provides for an award after two years has elapsed from the date of the infliction of the injury which results in either disability or impairment in instances where no application is filed within the period of time fixed by section 24. It seems evident that unless the injury was sustained at the time of the accident, the employer could not legally be held liable. The accident and injury are necessarily concurrent. Our statute (section 24, supra) is not ambiguous, but provides in plain language that the right to compensation shall be foreverbarred unless claim therefor is filed within two years after the injury in cases where the employee survives.
If it be deemed desirable to change the law so that an award of compensation may be made on an application *Page 167 
filed after two years from date of injury in cases where the final result of the injury is not ascertainable within that period of time fixed by our statute for filing of applications, then the change should be made by legislative enactment instead of by judicial construction. To me it seems apparent that the majority decision nullifies section 24 of our compensation act, and I therefore dissent.